COLEMAN, Chief Judge,
dissenting.
Since this is a diversity case and, in the ultimate, does nothing more than decide the victor in a damage suit, a dissent, under Erie, is of no jurisprudential importance. Probably the better course to pursue would *195Nevertheless, I am com-be not to file one. pelled to say that if the matter were left to me alone I would reverse this judgment. As the majority opinion states, “The water was too rough for the rescue squad to even attempt to use a boat”. It is my considered judgment that no reasonably minded jury could possibly find that the deceased was not guilty of contributory negligence when he entered the angry waters under the circumstances then prevailing.